EY    GENERAL



PRICE   DANIEL


                                      September 10, 1949

        Em%. w*. L. Taylor                       Opinion wo.
        Ro6eouting Attorney
        xarrl8Qn county                          Rer Nay @wrisoa CQunty
        IWshall, Texaco                              School Board ot %-us-
                                                     teea oon8olMote ‘dor-
                                                     meat” Irs~l &botr~ots
                                                     Janruut te .&Blrlo
                                                     VIII, s.El*x16 51et
                                                     I;rgi51aturo,with I&r-
                                                     shall I.S,D,, a ait?
                                                     aartl-olledrellwl
                                                    Oimtriat   ud   What-
        Dear stir                                   cd q~rtloaor


                       ma   co?aty scrh601 BQaM or mlwi*
                             aeta   ImaiBr Art!wo 'tIIE Be
         .                    Le&ialatfOY   haa ammihat-
                                   w&ml bwriatr rim
                 the Ham&all IndependentSahool Distrrlot.
                 l&rshall IndependentSchool District is
                 loaatetl within the City of Marshall, and
                 the 01%~ has assuaed oontrol thereor.
                       Question 1. Has the Count School
                 Baud authority under ArtlcLQ VIE1 of 9,
                 B; 126 to aonsolidate "dafpant"sohool
                 dirtrictswith an adjoin&g taltyoontreS*
                 led, aunl~ipal school dlstrlObP
                       If the answer to Qwestlola1 is in
                 the negattve, then oould the aity bg cyp-
                 d-e,     that ifs,rat      under th8 prwi-
                 siont~of Article       "a SW,,
                                    2803,         eamind it6
                 corporationlines tar sshool purpeses ok
                     to take in adjoinIng dormsnt +hool
                 &ricts       or do the provlsior~ of Se+
                 tion 186 if the Charter of the Citt of
                 Narshall granted in &B. lo, 105, Chapter
                 6 of 31st Legislature,R.S. l,!309,  at pa&e
                 78, preclude such action?
Hon. W8. L. Taylor, page 2   (V-898)


           Yap hne ldvl8ed  in your submitted brief that
the City OP Marshall in Its Charter granted by speoIal
law, has been constitutedand remains now an independent
rohool district under the management and control of a
sohool board appointedby the City Carrisslon. Seotlon
!ar3,ete    Bill Ho. 105, Chapter 6 or the 3lst Le@sl8k
            Speolal Laws, 1939. Thus, the Barshall In-
dep0&da~t'~ohoolDUtrlct Is a munialpal rohool dlatciot
o-ted by ape0181 law under authority of Seation 10 o?
Artiole XI and Seotion 3; Artlele VII CoMtitution of
hour, prior to amendment theroof in 1926. He aseun
far Bur0oses of this ooinion that the aohool dlstrloi
ha8 irot-b0endivorced '&m elty ooetrol.
          Artiale 2768, Vernonls Clvll St8tutes, Pm-
vwam, In part, that:




             Mlaln     2769, 2770, WTl, 2772, 279k 2T99,,
 &JO, 2801 and 2&B@, Vmon's Civil St8tutes, constitute
 theother gek~ral laws l   pplloable to citl+s In thIs9ht0
 whloh have or may asmme
 mt   ol'public ire0 sohe
 ita, and aleo detormlne
 ~emaint     shall be In a board of trustees. There &at-
 uter lllustti8te  th0 praotioe and pollo~ of the LegSsla-
 Bure for mre than feFt7 rears of dealing spsoiiically
 With municipal or alty oontrolled sohool dietriot C?EUy
 by gemera legislation, During the same period o? time _
 t&%0Legislatureha? br other general legl8latlondeelt
'U%~%l~;hooldIstrIcta which are not munIolpallj oon-
           Thus, thp Legislature has In the past reoog-
 dsed fir leglrlat$vepurposes tie classlflc8tloBsOf
 reh001 di8trlot8, tiz., (1) munlclpal or oity ooatrol-
 led school dlstrlots,and (2) school dintrlotm    whioh
 me net oity oentr0Il0d.
           Inlddltiom to the above istatuteso Articles
Ifon,Wm. L. Taylor, page 3      (V-898)


2803 and 2804, Vernon's Cfvil Statutes, relate 8
                                                  dls-
oally to the boundaries of city oontrolled sshoo!I---
triots. They provide es followe:
          ht. 2803. "Any elty OP town that
    has tsken charge of ths publie ?me s*ols
    within its limits, or that rhall hereafteti
    take charm of the raue,may,~ordlnanue,
    oxtend its oorporatioalines for soheol pur-
    pow8 onlyp on a petltfon slg8wd by a major-
    ity of ths resfdeat wiffod    votersof th8
    tOrrltol?j,whfchistobetakea     %mto said
    city or town for 8,aboolpurpo888 oml~, and
    reomndsd    by a magorftg vote of tbs true
    We8 of the publie f%we 8ohool8 of said oltr
    rtown;previ4e4,thatthepa@epo8edahamge
    #hall not deprlm t&w sohmlastioohlldren
    of the renlnlngparto?th8     mum    reheel
    distzlot or dl8trietswhfoh w    be affeot-
    ed ba ths   propared   -0      of tho opportua-
    ltr o? atteaadaneew    sahool. The added
    territory shall bear'%8 pre rata pWt ao-
    sordl to taxable value8 of any 8ohool debt
    w deb7 8 that ray be owed OF contreated bjr
    Said city or town to which it shall have
    been a&%?d, and shall not besr any part of
    any othex-debt that mar be wed 0~ conttraot-
    ad by suoh town OP oity. The property o?
    the added terrftory shall bear its pro rata
    yr8of all school taxes, but of AO other
         0 The added territory shall not af-
    fect the clt~s8 debts OP business re?,atlons
    In any manner whateverS except for school
    purposes as provided abov@. The o??foers
    whose duty It Is to a8se8s and QoPleet
    school taxes wlthkmthe efty lefts shall
    abo amess and oolleot sohoo% tare8 wlth-
    in the terrftory added for school purposes
    as herein prwfded."
          Art. 2804, ~Whemmvep ths limit8 o?
    any lnoorporat8d olty oP toua con6tl6uting
    a8almiepende~tschool dfstplletare 80 ex-
    tended or enlarged a8 to es&race the whole
    or any part of say latlopendentor eomon
    sohool dfstriet adgaoent to eueh iQcoPpora-
    ted cit7 or town, that portion of euah ad-
    jaoeat dlstrfet 80 embraced wPthfn the cor-
    pfnMe lirft.8of 8-h fneorporatedelty    or
.




    u; ad#e~aaab~          mb4c4l Qirctrbt.    Axtiale vZI1
    4444 .&i&t
             .~oWSoally irafe~to school dlstPluts over
    W$iwh wttke. ham assumd exclw%oe contPo1, and in tbls
                                 attern establishedbr e%-
                               a3 roforP* 8p40lfi8al4 t4
                                      such dl.trict. We t0
    be mati subject to a partioukw Act.
      fL, Cltf of Beav8eW IndependentSchad B&etrket a mm&-
      ei)el dfrtelat, oa the one hand, ard;the lMmh il&depen-
      drnt Sol&w1 Dletv%ct on the other a8 tbavhether cert&Js
      Waw%torJ vhich bad been annexed 6~ ardiaapee to the Cit
      of Bemmloiatthereby became a part of the C&ty ef &mamcA F
      Xnde$muBea~Sebool District and det8ohed f’&‘cmthe R’emh
      Z#&e$m?lentSehool Dietriot. It vae coawed      that Art%-
      &lea 2742e aad 27421 repealed Artlole 2804, old eliwe the
      Mtr of Beaumont IpdependeatSchool Dlettiob had @ct Pot-
      Mmd   the procedure of the tvo az%lclu the nevly extend-
      Dd are8 of the city of Bmumeat vm a5t 8 part or the
      r\mioiprl rohiwl district. on the other haad, the city
      BF Jkmmrmt IndependentSchool Dlstriat conteaded that
      the exteaelcn of the City llnlts by munlclgal ordlnmmce   .:
      mttmatically br     t the new temltorj iato the muni-
      o;i 1 school diatr
                      T st by virtue oi the proM.sions of’Art-
      la!z 2804. oa the kl8    of the la&.swiir* hl~tolv of
      tev8 q~@&3ebl4      oal     to aaialprl     80-1       didriots   88
       dt#tisa@BW    than Tegl~latlea apptiaabte t;o 6cheol dllr-            ,,
       tria8& eMa@ thaxiaullclpal, the a@uFt saat8bl.d thm po-
       litLa et the @sty of Ibet      Indmt        Sc~ol Ms-
      'w.      meads
                 i      We fimd in the l#&8@Siw     Mire
           w    0; ih; bvl reIdlag: t0 rPrk&Mf     8ChOOa
           &&M+rkota rrad et&or 8shoa2 dfatrict8 in the
           aovaty 0 ma&$Wt batentian cm the part of
           th l8vw            bedy ta8provide I%r two sop-
           aPate srfaa,rl~farrt$aer,  of distriatr, mlt,
           t&e      Located ulthin a municipality,ever
           Vb%4b    the C&w   QP ttprm hB8 a8gXQed CCataO&
           ti Irylw#l~*lbM without the 1WN            ef 4S in-
                 erated  0s.w  er  tovn, From aB ewlt    a8
                    a&l *what     lntewuptiaD, rov5.6len    ban
           lmen’aade fee the canWe e,IpubE ic free
            84h0~1a   Viti&in the    liEit   Of   a   nUI!d8i$8l%ty
,/-         either by the city acunoll 02 bx a beurQ a#
            truetees selected la 8ome manner fW Wb
            poee of ~wernlaag the school8 Vithia tb+ F"',
                                                        -i*ul
            :lQ8 of the elty. Th, WUl't8 hW0 bW@tti-
            re0   tired thie4~rlasclfl6ation. + + mW &O#*
            &e&r% ir* hietoFf ef the bt8  WO8tblU  th@
            cewtty bcwd ci?trustee end               Zta
            mea IcewolD uuder its contPo~             do*1


                      l   *   ‘
                                                             .




Son. wm. L. 'faylor,page 6           (r4g8)


            II
                 *   .   *

            ?R la the considered oplnlon of thl8
     Court that Article 2804 hae not been ex-
     presrly repealed.   HOP has'lt been repeal-
     ed by lmplfcatlon. 0 D It therefore nece8-
     8arlly Pollovs that the annexing of Idyle-
     vood Estates Addltton and IpllaReed Addl-
     tion to the City of Beaumont also annexed
     them t’or 8ohocl purpcres and they became a
     part of the Beaumont IndependentSchool
     District. D 0n
            ltnttev of this feglslatlvehlstoCf acnc~-
    le@ol8Wvo enaatmemts applicable to munlclpal dir-
tr,
3 ct# 1, d58finguirhedfrcm d%etrIctIJ     vhloh are not
m?n%clpU,   118 think that Article VIII of Senate Bill
116 ir not to be ccnatrued a# authorizingocunty school
b@#M8 to cc@8olldate "dormant"districts vlth rpnlcl-
  3.8chOO1 dl8trlotr. We are of the oplnlcn that Art-
c tcrYXfI dealm only vlth county school district8 undw
$he juri8diQtlonoi the county 8chool board, and has no
rqy)llcrticn  to munlolpal dlstrlcts under the control of
8 putlcolw ,eit;r   or town. @u&her, vhere county 8chcel
WMd8, purporting to act under AHlcle VIII of Senate
Ml1 116, hwe by order oonrolldated“dormant” dlatrlotr
@$@%Imunlolpal school diltPfCt8  a8 dlstin$piahed     fPa
(ItUtPiCtl vhleh @PO not slty contPo11ed,8Uch order8 mu.
(Inullltf, llleg&k 8ad +oU. JI ve tlu it,         the 19k9
Act, Art. VZII of S.B. 116, au not %ato@&d to be a
#wwr81 rr*pitityrof the rohcol l&v vlth reference to
rbhool district boundaries.
           9%~ que8tlon of the 8utbcrlty of 8 count
Iehool baard ~toccn8clidat.ea %rnantD dlstrlet viih
             municipal df8tplct vas not presented or
                    inion los. V-855, V-856,Y-866,
                    77s Therefore, t&o80 opfnfonr are
&ct to be 1nteFpYetedas ccntrad$etolrJ, or In ccn?l1et
W$W the holding expressedhere-.
           Aa to the secoad qrrMtloa ~im~~-
+i8* th&t the bh&rtW of the City QP
bk io&bVfno    FW181cS pZW8ePfbrd ia th@ 8$Witi 1U
prrrSs@ the QPtr it8 charter (Seotlon 186 of Chapter 6
Of 3&e   &#18i&~re,          hs.p   lgogp   at pa@   1x4):
            "A31 lands and tew3tow            included
Hon. VI.    L     ~lflor,        page   7   (~-W3)




        *ithin the oorparat* li8Its of the Cltj et
        lkrebrll rhall aeasetltuteand be the We-
        peadent rehool dlmtrlot of eald cltr, the
        boundaries  of the mid 8ohooZ to be lden-
        tical vlth the aald llalts and bsepadslyof
                    The atttr~~Ofthn~id88hiBO~
        bt&i?%     *hdF 8UCC4886W8 kr Qffi40 8-2
        exlrendto the X$m.lteat mid districthem-
        In deahrad aad Plxed,*
           lrrtlole2803, her&pabcn qt#td, -8
that     oltythathaetake8ch82=ge ofthepubllc                        fkee
        F
88hOO 8 vithin its lJ;dtr,BRJ br ordinM8e
                             POP *ohm01me808             001’1,
                             aedtwo     therein 8*t (Mtr
          It vi11 be obsemed that Article 2803~auth-
cPiM8 a Oity t0 "CXtC& it8 CO~CHltC li,E&OCr"
                                            ior
                                           2118s,w.
                                                              VhOSth4




the atv&tlcn 0P nev terrlto~ to eticha OltJ for 8cheol
pvrpores oalj from outside the oorpor8te 1-b  ef the
;%& did not ohenge the charaetef of the rchool &I-
     .
                We do not believe that Seotlor 186 oP:the




crdlkae         extend8 its oorpefatell*llls
                                           farecheokpur-
poses   CaxJ,    than       u*   terrlt~        %iacl~    in 8UCh axwn-
alon, Per the    a~@ Pas vhlah the exteaefen vu mule,
18 the-w iv6I-ud8d vlthin the corpewak lirits Of the
eltr, end Pw euch pwpoee besetmar,a part of tbe ektr.
                                  i
                                Thlip,the 00rpora%e 1irit8
                                 sahoal purposes vould aan-
                                tryvlthln the cozwwate llnee
of the cltr for ~lclpal purpores aad &?i lddltlon  that
tOm4tOlvy included In the corpor8te ZkSIIsof the city
extended for sohool p   08.8 OfrlJ~ Section 186 of the
Charter of the City of
                     %     ah812 so ecnstmod vi11 not
ooafllat with the $enersl liw, Article 2803, 8uthOrlz-
lag my olty to extend Its baundarler or 1Inlte for
84hCCl pUrp08.8   only.
          Adc~rdln@y, it 18 our o$lhiosI thUt thD ciw
of krshall is not ncluded by SaCtfcB 186 OP its   &&V-
ter ficm extending !i
                    y omliaanoeit8 ~llmltr03 batundarles
f4P 8OhOO1PUXVO808 On1 in the method presorlbed U&d
l~thOtIzOd by AHUla       21;'03, Vernon's Clrll SWtute8.
           BJ tlrttae OP avP hcldJsgr vlth m8pMt to the
bra quertica8 eoa8bdozwdheseln, it fUUsve th8t tJw
th?UOdOraWit dUlriOt8 in*olved    are 110t QM8Olid8%Wd
rlM uny 4UtlPlet, becuU8u the OPl8w of oL* SWP%~CII
&aaty School bcs* ordrrW# ooarolldrt&arr With tit4
-hall    IMepom!eat   School Dlrtrict 21 a rrtSiw* 'bD
JtWFi80#& cauatt Sohool loare
mdor aeotian vYXX ei semte       bi%l
Mlah "&M'B8at"distX'ict8 rlth u1 WijO
di8trlCt8,VhIch la not 8 BW&iOl$~l
0. Oplniaa Ilo.V-855, If, hoverer
Jbousfrefrain8 froa order1
mant d.lstrlctsso 8a to 81 "fov the Clt$ 0P tirtu&l  b&O
cppcrtunltyto extend it8 bcundcurlee under Art:410 m
80 88 to Include vlthin It8 boundmle8   Par 8CheCl $=-
~cae8 only the terrltom oaapri8ingthere rdjOw
 dormant" districts, such dlStPIOt8 UJ thl’&t be -,
a part of the knh811   IadepenYentSchool Bi*t*lct~ .&:
g+ointad cut ia Attorney oeneral OHnion .!!a.WJ66, Mb
isle VT11 of Senate ~111 116 does not prarorlbe the ax-
olurlw method for the oonsolldstlonor anaeration et
a "doment" sohool district,


            &%iole VIII of Senate bill 116, 5irt
     Legirlatwe, doe8 not authorire 8 Fm$r       -:
     rohool boerd to ccnrclldate 8 "d-t
     school d18trict vlth a munlofprll contv~l*
     led 8ahocl di8triCt. Artlole 276B , T&eie;
                                             57 s*w:           '
.   , .




    Hoa. Wm. L. Taylor,   page 9('-95)


          337. An order of a co&y echo01 board
          purporting 80 to do Is a nullity.
                hating under 4rttole 2803, Vermmvr
          Civil Stat&tee, any olty whloh h8a aeeta-
          ed control OS the sohoolr within It8 lir-
          its, may by ordinance extend its coPpora-
          tlon llaem iOr school purpes   o!+y to la-
          elude exirtlng adjolnlng dormant dls-
          trlcts, provided the county echo01 beard
          p8 not b7 board order aozmolldatedauoh
           dormant* dtltrlotr with 8 dlrtrlat or
          dl8trlote other th8n mtmlclpally coat*ol-
          led dl8trlat8. A.Q. Opinion No. V-866.
                Section 186 of the carrks of the




    cNo:aw